Citation Nr: 0620718	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  04-41 555	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to service connection for degenerative changes of 
the lumbar spine.



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from March 1967 to March 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

Although the veteran requested a hearing before a member of 
the Board at the RO, he failed to attend his hearing 
scheduled for January 2006 and has not requested another be 
rescheduled.  His request for a Board hearing is considered 
withdrawn.  38 C.F.R. § 20.704(d) (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his currently diagnosed 
degenerative changes of the lumbar spine had its onset in 
service or is the result of an inservice back injury.  

A review of the claims file reveals that a September 1969 
service treatment record shows the veteran complained of back 
pain of 2 months' duration and physician examination at the 
time revealed moderate muscular spasm in the cervical and 
thoracic areas.  In February 1971, he reported back trouble, 
and it was noted that his back trouble was self-diagnosed and 
that treatment was not required.  The accompanying separation 
examination report shows that clinical evaluation of the 
spine was normal and there was no associated defect or 
diagnosis listed in the summary of defects and diagnoses.  

Post-service treatment records indicate degenerative 
arthritic changes in the lumbar spine as early as July 1999.  

The VCAA requires VA to provide a medical examination or 
obtain a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion is necessary to make a decision on the claim when 
the record does not contain sufficient medical evidence for 
VA to make a decision.  

The veteran has not been afforded a VA orthopedic examination 
in connection with his current claim of entitlement to 
service connection for degenerative changes in the lumbar 
spine, and in light of the above, the Board is of the opinion 
that he should be provided an appropriate examination with 
discussion of the etiology of any currently diagnosed 
degenerative changes of the lumbar spine.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the veteran to undergo an 
orthopedic examination to determine the 
nature and etiology of the veteran's 
currently diagnosed degenerative changes 
of the lumbar spine.  The examiner should 
review the claims folder, with particular 
attention to the September 1969 service 
treatment record and the July 1999 VA X-
ray studies report.  Based on this review 
of the record, the examiner is asked to 
opine whether it is as likely as not that 
the veteran's currently diagnosed 
degenerative changes of the lumbar spine 
had its onset during the veteran's period 
of active military service or any injury 
therein; or whether it is as least as 
likely as not that degenerative changes 
of the lumbar spine were manifested 
within one year following the veteran's 
discharge from service in March 1971

The examiner should provide a complete 
rationale for all opinions given.  If the 
examiner is unable to give an opinion 
without resorting to speculation, the 
report should so state.

2.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



